                 Case 3:18-cr-00267-RS Document 209 Filed 09/01/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   RICHARD EWENSTEIN (CABN 294649)
 5 Assistant United States Attorneys

 6             450 Golden Gate Avenue, Box 36055
               San Francisco, California 94102-3495
 7             Telephone: (415) 436-7050
               FAX: (415) 436-7234
 8             Ajay.krishnamurthy@usdoj.gov
               Richard.ewenstein@usdoj.gov
 9
     Attorneys for United States of America
10
                                        UNITED STATES DISTRICT COURT
11
                                      NORTHERN DISTRICT OF CALIFORNIA
12
                                             SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                           ) 18-CR-267-RS
                                                         )
15             Plaintiff,                                ) UNITED STATES’ WITNESS LIST
                                                         )
16        v.                                             )
                                                         ) Trial Date: September 2, 2021
17   RICHARD LEE PARMER, JR.,                            )
                                                         )
18             Defendant.                                )
                                                         )
19
               The United States respectfully submits its witness list.
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
     WITNESS LIST
     18-CR-267-RS
                                                            1
             Case 3:18-cr-00267-RS Document 209 Filed 09/01/21 Page 2 of 2




 1          UNITED STATES DISTRICT COURT – NORTHERN DISTRICT OF CALIFORNIA
 2                  Case No. 18-CR-267                     Trial Date: September 2, 2021
 3                              United States   vs.   Richard Lee Parmer, Jr.
 4                                 GOVERNMENT’S WITNESS LIST
 5

 6      1. Christopher Servat,
           Sergeant, San Francisco Police Department and Task Force Officer, Department of Homeland
 7         Security, Homeland Security Investigations
 8      2. Steven Ernst,
           Detective, Santa Clara Police Department
 9

10

11
     DATED: September 1, 2021                                 Respectfully submitted,
12

13                                                            STEPHANIE M. HINDS
                                                              Acting United States Attorney
14
                                                              ______/s/___________________
15                                                            RICHARD EWENSTEIN
                                                              AJAY KRISHNAMURTHY
16
                                                              Assistant United States Attorneys
17

18

19

20

21

22

23

24

25

26

27

28
     WITNESS LIST
     18-CR-267-RS
                                                      2
